896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Marion HEAD, Jr., Plaintiff-Appellant,v.AMERICA;  God, in each capacity possible, Defendants-Appellees.
No. 89-7744.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 8, 1989.Decided:  Feb. 9, 1990.

Joseph Marion Head, Jr., appellant pro se.
Before DONALD RUSSELL, WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
Joseph Marion Head, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Head v. America, CA-89-406-CRT (E.D.N.C. July 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.